  Case 17-12172           Doc 115   Filed 06/26/19 Entered 06/26/19 11:34:20   Desc Main
                                     Document     Page 1 of 3




Dated: June 25, 2019
The following is SO ORDERED:


                                                  ________________________________________
                                                                Jimmy L. Croom
                                                     UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________




                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
In Re:

                                                         Chapter 11
REPLOGLE HARDWOOD FLOORING
COMPANY, LLC,                                            Case No. 17-12172

Debtors.                                                 Judge Jimmy L. Croom


                       ORDER WITHDRAWING MOTION TO REOPEN CASE

                This matter came before the Court on FHL Industries, LLC’s (“FHL”) Motion

     to Reopen Case (Docket No. 108) (“Motion”). The United States Trustee filed an

     Objection (Docket No. 112). At the hearing, FHL withdrew the Motion. Therefore,

     the Motion to Reopen Case is WITHDRAWN and the United States Trustee's

     Objection thereto is MOOT.


     This order was signed and entered electronically as indicated at the top of the page.

901492.1   04866-042
  Case 17-12172        Doc 115    Filed 06/26/19 Entered 06/26/19 11:34:20   Desc Main
                                   Document     Page 2 of 3




APPROVED FOR ENTRY:



/s/ Michael G. Abelow

Michael G. Abelow (No. 26710)
Ryan T. Holt (No. 30191)
SHERRARD ROE VOIGT & HARBISON, PLC
150 3rd Avenue South, Suite 1100
Nashville, Tennessee 37201
Phone: (615) 742-4200
Fax: (615) 742-4539
mabelow@srvhlaw.com
rholt@srvhlaw.com
Counsel for FHL Industries, LLC


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 24th day of June, 2019, a true and correct
copy of the foregoing Order was served by operation of the Court’s e-filing system
upon all users accepting electronic service. In addition, copies were served by Email
and U.S. Mail upon the following:


 Philip G. Young                               Jerry P. Spore
 Thompson Burton PLLC                          William J. Hardegree
 6100 Tower Circle, Suite 200                  SPRAGINS, BARNETT & COBB, PLC
 Franklin, TN 37067                            312 E. Lafayette Street
 philip@thompsonburton.com                     P.O. Box 2004
                                               Jackson, TN 38302-2004
 Counsel for Debtor                            jpspore@spraginslaw.com
                                               wjh@spraginslaw.com

                                               Counsel for Tennessee BIDCO
 Karen P. Dennis                               Monica M. Simmons-Jones
 Office of the United States Trustee           Assistant United States Attorney
 200 Jefferson Avenue, Suite 400               167 North Main Street, Suite 800
 Memphis, TN 38103                             Memphis, TN 38103
 Karen.P.Dennis@usdoj.gov                      monica.simmons@usdoj.gov


901492.1   04866-042
  Case 17-12172        Doc 115   Filed 06/26/19 Entered 06/26/19 11:34:20   Desc Main
                                  Document     Page 3 of 3




 Counsel for the United States                Counsel for the United States of
 Trustee                                      America



                                                /s/ Michael G. Abelow
                                                Michael G. Abelow




901492.1   04866-042
